DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giovanna H. Fessenden on 4/28/2021.

	The application is amended as follows:

(Currently Amended) A computer-implemented method of identifying a software robot performing auto generation of click events the method comprising:
receiving a request from a computing device on a computer network;
computationally determining whether the computing device is being operated at least in part by a computer implemented software robot that performs auto generation of click events; 
sending a request through the computer network requesting that the computing device produce a proof of work token and a verified receipt of identity from a blockchain computing system connected to the computer network;
estimating the computational cost of the computing device required in producing the proof of work token by comparing the estimated computational cost of required by the computing device in producing the proof of work token with a threshold value;

determining a confidence score indicating a likelihood the computing device is being operated at least in part by a software robot, the confidence score being based on at least a plurality of: (i) the estimated computational cost of the computing device required in producing the proof of work token, (ii) whether the computing device includes the trusted platform module (TPM), and (iii) whether the computing device produced a verified receipt of identity; and
denying the request from the computing device via the computer network if the confidence score is low, such that the computing device is likely to be operated at least in part by a software robot;
wherein the confidence score is determined to be low if at least a plurality are determined: (i) the estimated computational cost of the computing device required in producing the proof of work token exceeds the threshold value, (ii) the computing device does not include the trusted platform module (TPM), and (iii) the computing device does not produce a verified receipt of identity; and[[.]]
wherein the verified receipt of identity is based on a user purchase of an item.

(Currently Amended) The method of Claim 29, wherein the verified receipt of identity [[ios]]is determined by performing a search of identities on a blockchain computing system.

(Currently Amended) The method of Claim 29, further including increasing the confidence score 
determining that the computing device has a sufficient amount of CPU resources required to complete a proof of work calculation.

(Currently Amended) A computer system comprising:

the token server processor computationally determining whether the computing device is being operated at least in part by a computer implemented software robot that performs auto generation of click events;
the token server processor responding to the request by sending a packet via the computer network requesting that the computing device produce a proof of work token and a verified receipt of identity from a blockchain computing system;
the token server processor estimating the computational cost of the computing device required in producing the proof of work token by comparing the estimated computational cost of required by the computing device in producing the proof of work token with a threshold value;
the token server processor determining whether the computing device includes a trusted platform module (TPM); and
the token server processor determining a confidence score indicating a likelihood the computing device is being operated at least in part by a software robot, the confidence score being based on at least a plurality of: (i) the estimated computational cost of the computing device required in producing the proof of work token, (ii) whether the computing device includes the trusted platform module (TPM), and (iii) whether the computing device produced a verified receipt of identity; and
the token server processor denying the request from the computing device via the computer network if the confidence score is low, such that the computing device is likely to be operated at least in part by a software robot;
wherein the confidence score is determined to be low if at least a plurality are determined: (i) the estimated computational cost of the computing device required in producing the proof of work token exceeds the threshold value, (ii) the computing device does not include the trusted platform module (TPM), and (iii) the computing device does not produce a verified receipt of identity; and[[.]]
wherein the verified receipt of identity is based on a user purchase of an item.



Allowable Subject Matter

Claims 29, 35, 36, 45, and 49 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Prior art: Jaladai et al (US 2017/0359373) is considered the closest prior art. Jaladi generally teaches providing a computational challenge such as a math problem to a browser and a token, such as a cookie, used for identification for verifying that the computing device is not being used to conduct a cyberattack. Liu et al (US 10,229,424) generally teaches that the cookie can be issued based on a user making a purchase and storing the data as a list of users who performed such an action. Gorman (US 10,361,869) teaches a blockchain database application for storing events in an event ledger. Soohoo (US 2013/0074150) generally teaches tracking the amount of time for a computing devices to respond to a computational challenge. If the time exceeds a threshold it is determined that the user is likely a bot. McInerny et al (US 9,767,263) generally teaches a confidence score based on responses to challenges in determining if the user is a human instead of a bot. Yao et al (US 2011/0320816) generally teaches TPM’s being used to prevent bot attacks. None of the cited references teach, nor does a combination render obvious, a confidence score which is based on a receipt of identity (identifying that the device was previously used to make a purchase), whether the device contains a TPM, and the computational cost of producing a proof of work token. 

With regard to 35 USC 101:  The examiner finds that the claims are rooted in computer technology as they seek to determine whether a computing device is being operated by a human or a bot using three criteria, including whether the device was previously used to make a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688